Citation Nr: 1523814	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  09-01 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the claim in September 2012.

In a February 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for posttraumatic stress disorder (PTSD).  This grant of service connection is considered to be a full grant of the benefits on appeal for this claim.  The PTSD claim is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


FINDING OF FACT

The Veteran's currently diagnosed erectile dysfunction is at least as likely as not the result of his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

Erectile dysfunction was caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was afforded a medical opinion from the Veterans Health Administration (VHA) in April 2015.  The VHA nurse practitioner (NP), upon consultation with a VHA urologist, concluded that it was at least as likely as not that the Veteran's erectile dysfunction (ED) was proximately due to his service-connected diabetes mellitus, type II (DM).  The NP cited two articles concluding that men with DM experienced ED earlier than men without ED and that they are generally more likely to experience ED.  Based on these statistics, she was able to provide a positive nexus opinion.

The Board notes that there is also a negative nexus opinion of record.  However, for reasons discussed in the Board's VHA request, this opinion was not adequate.  As the claim is being granted, any further discussion of negative evidence is irrelevant.

In light of the positive VHA opinion and lack of adequate contradictory evidence, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current ED is related to his service-connected DM.  See 38 C.F.R. §§ 3.303, 3.310.  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for ED is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for erectile dysfunction is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


